NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JAMES MARCELIN, DOC #H38119,       )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-2746
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 26, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Gary J. Schwartz, Orlando, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Sr. Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SLEET, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.